Listing Report:Supplement No. 170 dated Feb 16, 2010 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 442922 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $18,500.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 25.46% Starting borrower rate/APR: 26.46% / 28.79% Starting monthly payment: $749.92 Auction yield range: 11.05% - 25.46% Estimated loss impact: 10.63% Lender servicing fee: 1.00% Estimated return: 14.83% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Nov-1991 Debt/Income ratio: 35% Basic (1-10): 6 Inquiries last 6m: 3 Employment status: Full-time employee Enhanced (1-5): 2 Current / open credit lines: 27 / 25 Length of status: 9y 7m Credit score: 700-719 (Feb-2010) Total credit lines: 58 Occupation: Attorney Now delinquent: 0 Revolving credit balance: $123,495 Stated income: $100,000+ Amount delinquent: $0 Bankcard utilization: 74% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 0 Screen name: omaholic Borrower's state: California Borrower's group: 440+ Supporting Lenders. Get FUNDED @ LOWER % than ANY group Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 2 On-time: 53 ( 100% ) 700-719 (Latest) Principal borrowed: $32,500.00 < mo. late: 0 ( 0% ) 680-699 (Aug-2008) 680-699 (Jan-2008) 680-699 (Dec-2006) 680-699 (Nov-2006) Principal balance: $4,505.03 1+ mo. late: 0 ( 0% ) Total payments billed: 53 Description Prosper loan pd, new courtyard time In January, my wife and I paid the final installment of our first Prosper loan. We could not have been more happy with the process, and we were even more happy that the interest was going to real people instead of to banks!Within the next 60 days, we will be undergoing a major home improvement project, which will include creating a courtyard with concrete pavers and plants, and landscaping our entire backyard.
